Title: To George Washington from Anonymous, 12 June 1794
From: 
To: Washington, George


               
                  
                  [c.12 June 1794]
               
               The genius and spirit of the constitution of the United States requires, not only that the government should be administered for the general good of the people, but that the mode of doing it, and the instruments employed in it, should be accomodated to the general Will. This general Will is properly declared by general suffrage so far as the choice of the administrators of the government is placed within its control; and it is one of the happy circumstances which has thus far attended the exercise of this constitution that the supreme executive magistrate has been chosen by not only the general, but the universal suffrage and approbation of the citizens of this extensive confederated republic. No one can doubt the purity of the intentions of such a magistrate in the appointment of such ministerial agents and subordinate officers as the constitution submits to his choice: But it is hardly possible that he should possess sufficient information of the general opinion, concerning the characters of individuals, to insure universal approbation of the selections he makes for these purposes. His means of information in this respect are, perhaps, more circumscribed, and often less pure, than those of many others. The persons with whom he converses, tho’ perhaps not intentionally corrupt, are generally more liable to be misled by views of self-interest, particular friendships, family connections, party prejudices, l’esprit du corps, and other motives in which the general welfare is either placed in the back ground, or tinged with colorings which change its proper appearance. Intentions the most upright are not a certain protection from delusions of this kind, because they often steal into the mind unobserved by the person on whom they operate, and give a bias to his opinions and conduct, of which he is insensible and unaware.
                  
                  They place objects in a different point of view from that in which they are seen by others, which often gives them an appearance more or less amiable than their true merits or demerits deserve.
               In times of tranquility and confidence, the public attention is but little called to the administration of government. Its municipal aspect is then the principal object of observation, and while that appears fair and smooth, external objects are examinied but by a small proportion of the citizens, and with little emotion. Hence the appointments to offices under the present constitution, have generally been acquiesced in without much apparent censure, tho’ some exceptions cannot wholly have escaped your notice. At present, however, external Objects attract the attention of every one. A new and important crisis in the affairs of the United States seems to be at hand. Important appointments will become necessary, as well to supply vacancies which may happen by removal or promotion, as to fill stations which the exigency of the times may demand. The public mind is highly excited, anxious, jealous, and watchful of every movement of Administration. We are in danger of being again involved in a contest with a nation from whose thraldom we have lately escaped by exertions and hazards which left few characters untried. In those days of trial, zeal in the common cause, fidelity in the execution of public trusts, and whatever is fairly comprehended in the term Patriotism, were deemed marks of fitness for public employment; public confidence sickened at the appearance of opposite qualities in persons raised to public stations, whatever might be their wealth, connections, or circumstances in other respects; and whoever availed himself of the advantages of a public station to enrich himself beyond the fair savings of his stipulated pay, was reprobated as unworthy of public trust.
               It was the natural and reasonable expectation of the patriots by whose zealous exertions and contributions the revolution was effected, whose disinterested services in the common cause had rather impoverished than enriched them, that when the new form of government was established, the honors and emoluments of office would have been distributed amongst them. But the rust of time and change of circumstances, seem to have obliterated in a considerable degree the marks of distinction then established, and permitted other criteria to govern in the choice of many of the public servants. Wealth, however obtained, spread
                  
                  a splendid covering over all defects: It gives a glare of merit and consequence to the possessor, even in the eyes of those from whom it may have been plundered, and by its influence, merges in obscurity the means by which it was acquired. Honest means of acquiring wealth have been very little in the power of men in public employments. And yet how has the wealth of many men in office been acquired?  The zealous and most honest friends of the revolution bore so much of the burthen and expence of it, that their resourses were generally exhausted. Most of their property was in possession of the public; and the delay in appreciating the public debt, brought upon them necessities which wrested the greater part of the evidences of it out of their hands before it obtained a fourth part of its value, and turned it into a source of enormous profit to those who had preserved their property by abstaining from the hazards of the contest, or by more openly opposing the revolution. It is not here intended to censure those who thus availed themselves of advantages so palpably placed before them. They are on this occasion contrasted with more patriotic characters, with another view, which it is presumed will not pass unnoticed. How many of these patriotic characters have been thus shoved out of their proper rank in society, whose merits remain unrewarded and unnoticed, while objects less worthy are enjoying the sunshine of public favor and emolument.
               There was a time, however, when the utmost expectation of those unworthy citizens who either opposed the revolution, or withheld their aid from those who atchieved it, was, to be protected from priviate insults and public punishments for their delinquency, and to be permitted to enjoy the wealth thus saved, or thus acquired, in the private walks of life. They did not then dream of possessing a weighty influence in the administration of the government, and much less of being themselves placed in stations of high honor and public trust. But, Alas! the scene is changed. They have obtained an influence which cannot fail to be disgusting to many worthy patriots whose spoils they are now enjoying. The avenues to preferment and public employment are so much in their possession that their passport or approbation seems to be necessary to an entrance into them, and he who will not stoop to the means of obtaining such passport, has little chance, whatever may be his real merit, of appearing to the
                  
                  supreme magistrate in a fair or just point of view. Hence many worthy citizens, disdaining to receive as favors thro’ such hands, what they have at least a common right to expect without such intervention, are kept at an improper distance, and must either bewail their mortifying situation under the shade of secrecy, or be stigmatized thro’ the influence of these usurpers as factious opposers of the government. They are mortified at seeing the goodly heritage acquired by their virtuous efforts and those of their ancestors and late compatriots, placed so much in the hands of men in whose honesty they have not satisfactory confidence; whose principles they believe to be selfish, regarding the public good no farther than they can render it subservient to their private interest or aggrandisement—Whose attaachment to the present constitution is attracted only by the opportunity it affords them of fluttering round the blaze of power, and would be still more strongly attracted by an higher toned aristocracy, or even a despotic form of government. Such men always hover in crouds round the depositaries of power wherever placed, and always, if permitted, nestle themselves and their friends into every place in administration in such manner as to prevent men of more modesty and virtue from being seen or regarded. Men of true republican principles have generally too much republican pride to enter the lists of competition with such characters. They are willing to serve the public when properly called upon, but they deem this kind of scrambling for office incompatible with propriety and dangerous to the public welfare, especially when, if a man of independent sentiments happens to obtain an office, his principles must either be relinquished or concealed, or his situation is made too irksome to be tenable with satisfaction.
               Are not these powerful causes of dissatisfaction?  It is not, however, against the constitution that this disatisfaction is pointed: For altho’ there were circumstance<s> which induced the real revolutionists to examine it at first with a cautious, and perhaps with a jealous eye, they have since become its most steady friends, and firmest supporters. As yet this dissatisfaction has been confined within governable boundaries by that veneration and respect for the man of their choice which glows in every bosom and cherishes confidence in his merit and patriotism. This, and this only, has hitherto repressed the fermentation of those seeds of discontent which are widely scattered. But they are
                  
                  increasing, and, in a soil so fertile that, if not eradicated, they cannot fail to produce unpleasant fruit. The early and steady friends of the revolution, who are also the real friends and supporters of our excellent constitution, have the confidence of the great body of yeomanry in the country and of the people in cities. And yet how few of them, in proportion to their numbers, are found in the court calendar!
               Think of these things, I beseech you, sir, and examine them with candor. If you do justice to the writer you will believe that his motives are friendly to your fame and honor, and to the public welfare. The former he trusts is sufficiently evinced by the communication being made immediatly to yourself, without the inspection of any other eye. The latter will be inferred from the complection and tendency of the matter. And that he has no sinister views or personal expectations from it, may fairly be inferred from the obcurity in which he has carefully concealed himself.
            